[Cite as Stubblefield v. Montgomery Cty. Children Servs., 2022-Ohio-965.]




 PATRICIA STUBBLEFIELD                                  Case No. 2021-00390PQ

         Requester                                      Judge Patrick E. Sheeran

         v.                                             DECISION AND ENTRY

 MONTGOMERY COUNTY CHILDREN
 SERVICES

         Respondent



    Requester Patricia Stubblefield—a self-represented litigant—objects to a Special
Master’s Report and Recommendation in this public-records case.                    Stubblefield’s
objections are not well taken for reasons set forth below.
    I.        Background
         {¶1} On July 12, 2021, Stubblefield filed a Complaint against Respondent
Montgomery County Children Services (MCCS). In the Complaint, Stubblefield states,
“The original request for records was submitted on March 16th, 2021. Several follow-up
inquiries were submitted. The records were finally released on April 29th, 2021. Several
of the pages within the request have been redacted. I do not believe these pages have
been redacted truthfully/legally. I would like for the concealed portion of my request to be
un-redacted and released to me for review.”
         {¶2} The Court appointed a Special Master who referred the case for mediation.
After mediation failed to successfully resolve all disputed issues between the parties, the
case was returned to the docket of the Special Master. On December 21, 2021, the
Special Master issued a Report and Recommendation (R&R).                     The Special Master
recommends (1) denying the claim for production of records and (2) assessing costs
equally between the parties. (R&R, 8.)
Case No. 2021-00390PQ                           -2-                        DECISION & ENTRY



         {¶3} MCCS has not filed any timely written objections to the Report and
Recommendation.         Stubblefield filed untimely written objections to the Report and
Recommendation on January 11, 2022.                   MCCS has not filed a timely reply to
Stubblefield’s objections.
   II.      Law and Analysis
         {¶4} R.C. 2743.75(F)(2) governs the filing of objections to a report and
recommendation issued under the special proceeding established in R.C. 2743.75. See
generally Welsh-Huggins v. Jefferson Cty. Prosecutor’s Office, 163 Ohio St.3d 337, 2020-
Ohio-5371, 170 N.E.3d 768, ¶ 11 (“[t]he enactment of R.C. 2743.75 created an alternative
means to resolve public-records dispute”). Under R.C. 2743.75(F)(2), either party “may
object to the report and recommendation within seven business days after receiving the
report and recommendation by filing a written objection with the clerk and sending a copy
to the other party by certified mail, return receipt requested. * * * If either party timely
objects, the other party may file with the clerk a response within seven business days
after receiving the objection and send a copy of the response to the objecting party by
certified mail, return receipt requested. The court, within seven business days after the
response to the objection is filed, shall issue a final order that adopts, modifies, or rejects
the report and recommendation.”
         {¶5} Stubblefield’s objections are not well taken for several reasons.
         {¶6} First, Stubblefield’s objections are not accompanied by any proof of service.
Stubblefield thus has not complied with R.C. 2743.75(F)(2) that requires objections to be
sent to the other party by certified mail, return receipt requested. The Court is cognizant
that Stubblefield is a self-represented litigant but, as the Tenth District Court of Appeals
has explained,
         While one has the right to represent himself or herself and one may proceed
         into litigation as a pro se litigant, the pro se litigant is to be treated the same
         as one trained in the law as far as the requirement to follow procedural law
Case No. 2021-00390PQ                        -3-                       DECISION & ENTRY



       and the adherence to court rules. If the courts treat pro se litigants
       differently, the court begins to depart from its duty of impartiality and
       prejudices the handling of the case as it relates to other litigants represented
       by counsel.
Justice v. Lutheran Social Servs., 10th Dist. Franklin No. 92AP-1153, 1993 Ohio App.
LEXIS 2029, at *6 (Apr. 8, 1993). Accord State ex rel. Fuller v. Mengel, 100 Ohio St.3d
352, 2003-Ohio-6448, 800 N.E.2d 25, ¶ 10, quoting Sabouri v. Ohio Dept of Job & Family
Servs., 145 Ohio App. 3d 651, 654, 763 N.E.2d 1238 (2001) (“‘[i]t is well established
that pro se litigants are presumed to have knowledge of the law and legal procedures and
that they are held to the same standard as litigants who are represented by counsel’”).
       {¶7} Second, the lack of proof of service fails to comply with Rule 5 of the Ohio
Rules of Civil Procedure. See Civ.R. 5; see also 2743.03(D) (providing that the Ohio
Rules of Civil Procedure “shall govern practice and procedure in all actions in the court of
claims, except insofar as inconsistent with this chapter”). Pursuant to Civ.R. 5(B)(4),
“[d]ocuments filed with the court shall not be considered until proof of service is endorsed
thereon or separately filed.”      Civ.R. 5(B)(4) is consistent with proof of service
requirements contained in R.C. 2743.75(F)(2). Thus, under Civ.R. 5(B)(4), through R.C.
2743.03(D), the Court is prohibited from considering Stubblefield’s objections until proof
of service is endorsed on the objections or proof of service is separately filed.
       {¶8} Third, Stubblefield’s written objections are untimely under R.C. 2743.75(F)(2)
and the Court is not required to consider them under the standard established by the
General Assembly in R.C. 2743.75(F)(2).            A review of the docket discloses that
Stubblefield received a copy of the Report and Recommendation on December 24, 2021.
R.C. 2743.75(F)(2) permits a party to object to a report and recommendation within seven
business days after receiving the report and recommendation. See R.C. 2743.75(F)(2).
Based on the Court’s calculations, for Stubblefield’s objections to be considered timely
filed, Stubblefield was required to file her objections on or before January 5, 2022.
Case No. 2021-00390PQ                        -4-                      DECISION & ENTRY



Stubblefield, however, filed her objections on January 11, 2022—six days after the
deadline. According to R.C. 2743.75(F), “[i]f neither party timely objects, the court of
claims shall promptly issue a final order adopting the report and recommendation, unless
it determines that there is an error of law or other defect evident on the face of the report
and recommendation.” (Emphasis added.) See Dorrian v. Scioto Conservancy Dist., 27
Ohio St.2d 102, 271 N.E.2d 834 (1971), paragraph one of the syllabus (holding that, in
statutory construction, the word “‘shall” is required to be construed as mandatory unless
there appears a clear and unequivocal legislative intent that it receive a construction other
than its ordinary usage). The Court does not discern a clear and unequivocal legislative
intent in the portion of R.C. 2743.75(F)(2), as cited above, that the word “shall” should
receive a construction other than its ordinary usage.
          {¶9} Accordingly, because neither Stubblefield nor MCCS have timely objected to
the Special Master’s Report and Recommendation, R.C. 2743.75(F)(2) requires the Court
to promptly issue an order adopting the Report and Recommendation, unless the Court
determines that there is an error of law or other defect on the face of the Special Master’s
Report and Recommendation. Upon review, the Court does not find any error of law or
other defect evident on the face of the Report and Recommendation.
   III.      Conclusion
          {¶10} For reasons set forth above, the Court OVERRULES Stubblefield’s written
objections. The Court adopts the Special Master’s Report and Recommendation. In
accordance with the Special Master’s recommendation, court costs are assessed
Case No. 2021-00390PQ                       -5-                     DECISION & ENTRY



equally between the parties. The Clerk shall serve upon all parties notice of this judgment
and its date of entry upon the journal.




                                          PATRICK E. SHEERAN
                                          Judge



Filed February 1, 2022
Sent to S.C. Reporter 3/25/22